      Case 2:17-cv-01014-JAD-CWH Document 35 Filed 03/13/19 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Circle, Ste. 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
 7 Attorney for defendant Saticoy Bay LLC
   Series 8390 Pearl Beach
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11    THE BANK OF NEW YORK MELLON FKA
      THE BANK OF NEW YORK, AS TRUSTEE                      CASE NO.: 2:17-cv-01014-JAD-CHW
12    FOR THE CERTIFICATEHOLDERS OF
      CWALT, INC., ALTERNATIVE LOAN TRUST
13    2005-86CB, MORTGAGE PASS-THROUGH
      CERTIFICATES, SERIES 2005-86CB,
14
                     Plaintiff,
15
      vs.
16
      VERONICA R. BAUTISTA, SATICOY BAY
17    LLC SERIES 8390 PEARL BEACH; DOE
      INDIVIDUALS I-X, inclusive, and ROE
18    CORPORATIONS I-X, inclusive,

19                 Defendants.

20           STIPULATION AND ORDER TO EXTEND DATES TO FILE OPPOSITIONS
                                    (First Request)
21
            Defendant Saticoy Bay LLC Series 8390 Pearl Beach, by and through its attorney, Michael F.
22
     Bohn, Esq., and plaintiff the Bank of New York Mellon, by and through its attorney, Jamie Combs , Esq.,
23
     hereby stipulate and agree as follows:
24
            1. The defendants opposition to the plaintiffs motion for sanctions (ECF 32) shall be continued
25
     from March 15, 2019 until March 29, 2019.
26
     ///
27
28                                                     1
     Case 2:17-cv-01014-JAD-CWH Document 35 Filed 03/13/19 Page 2 of 2



 1        2. The defendants opposition to the plaintiffs motion for attorneys fees (ECF 33) shall be
 2 continued from March 15, 2019 until March 29, 2019.
 3        This is the first request to which the parties have stipulated.
 4        The parties represent that they are seeking to resolve the motions and to resolve the case.
 5        Dated this 13th day of March, 2019
 6 AKERMAN, LLP                                        LAW OFFICES OF
                                                       MICHAEL F. BOHN, ESQ., LTD.
 7
 8
   By: /s/ Jamie Combs, Esq. /                         By: /s/ /Michael F. Bohn, Esq./
 9   Jamie Combs, Esq.                                     Michael F. Bohn, Esq.
     1635 Village Center Circle, Suite 200                 2260 Corporate Circle, Suite 480
10   Las Vegas, NV 89134                                   Henderson, Nevada 889074
     Attorney for plaintiff                                Attorney for defendants Saticoy Bay
11                                                         LLC Series 8390 Pearl Beach
12
13
                                      14th
14        IT IS SO ORDERED this                day of March, 2019
15
16
17                                               UNITED
                                                 United   STATES
                                                        States   DISTRICT
                                                               Magistrate    JUDGE
                                                                          Judge
18
19
20
21
22
23
24
25
26
27
28                                                     2
